Exhibit 99.1 [Graphic Omitted] NASDAQ: WASH Contact:Elizabeth B. Eckel Senior Vice President, Marketing Telephone:(401) 348-1309 E-mail:ebeckel@washtrust.com Date:January26, 2011 FOR IMMEDIATE RELEASE Washington Trust Reports Record Quarterly Net Income Bank Announces Plans to Expand Mortgage and Branch Network Westerly, Rhode Island…Washington Trust Bancorp, Inc. (NASDAQ Global SelectÒ; symbol: WASH), parent company of The Washington Trust Company, today announced fourth quarter 2010 net income of $7.2million, or 44cents per diluted share.This compares to third quarter 2010 net income of $6.4million, or 39cents per diluted share, and fourth quarter 2009 net income of $4.7million, or 30cents per diluted share.For the year 2010, net income totaled $24.1million, or $1.49 per diluted share, up by 49% from the $16.1million, or $1.00 per diluted share, reported for 2009. Financial Highlights: · Net interest margin amounted to 3.05% for the fourth quarter of 2010 compared to 3.01% for the third quarter and up by 49basis points from the 2.56% reported for the fourth quarter of 2009. · Wealth management revenues amounted to $6.8million for the fourth quarter of 2010, a 5% increase on a linked quarter basis and a 7% increase over the fourth quarter of 2009.Wealth management assets under administration reached an all-time high and stood at $4.123billion at December31, 2010. · Due to strong mortgage refinancing activity, net gains on loan sales and commissions on loans originated for others for the fourth quarter of 2010 increased by $1.2million on a linked quarter basis and by $998thousand over the fourth quarter of 2009. · Total loans declined slightly on a linked quarter basis, and were up by $76million, or 4%, from the balance at December31, 2009. · Total in-market deposits remained level in the fourth quarter of 2010 and were up by $155million, or 8%, since the end of 2009. · The overall level of nonperforming assets remained fairly stable in the quarter, with total nonperforming assets at 0.79% of total assets, unchanged from September30, 2010. “I’m pleased to report that Washington Trust’s fourth quarter 2010 net income was the highest level in our 210+ year history, and full-year 2010 results were also outstanding,” stated Joseph J. MarcAurele, M O R E- Washington Trust Page Two, January26, 2011 Washington Trust Chairman, President and Chief Executive Officer.He continued, “We achieved a record level of mortgage originations during the year, while wealth management assets under administration also reached an all-time high.We are also announcing plans to expand our retail network by opening a mortgage production office in Burlington, Massachusetts and a full-service branch in East Providence, Rhode Island.We’re pleased with our results and excited about the opportunities that lie ahead, but remain cautious about the challenges posed by local and national economic conditions.” Net Interest Income Net interest income totaled $20.3million for the fourth quarter of 2010, essentially level with the third quarter of 2010 and up by $3.3million, or 20%, over the fourth quarter of 2009.For the year 2010, net interest income increased by $11.3million, or 17%, over 2009. The net interest margin for the fourth quarter of 2010 was 3.05%, up by 4basis points from the third quarter of 2010 and by 49basis points over the fourth quarter of 2009.For the year 2010, the net interest margin was 2.93%, up by 45basis points from 2009.The improvement in the net interest margin in 2010 as compared to 2009 was due in large part to lower funding costs.The cost of interest-bearing liabilities for the year 2010 declined by 68basis points from 2009. Noninterest Income Noninterest income totaled $13.4million for the fourth quarter of 2010, level on a linked quarter basis and up by $2.4million, or 22%, over the fourth quarter a year ago. Wealth management revenues for the fourth quarter of 2010 increased by $353thousand, or 5%, on a linked quarter basis and by $468thousand, or 7%, over the fourth quarter a year ago.Wealth management assets under administration rose to its highest level ever in the fourth quarter and totaled $4.123billion at December31, 2010, up by $230million, or 6%, from September30, 2010 and by $353million, or 9%, from December, 31, 2009. Merchant processing fees for the fourth quarter of 2010 decreased by $956thousand, or 31%, on a linked quarter basis reflecting expected seasonal declines in transaction volume.Fourth quarter 2010 merchant processing fees were up by 17% from the fourth quarter of 2009 due to growth in the volume of transactions processed for existing and new customers.See discussion on the corresponding changes in merchant processing costs under the caption “Noninterest Expenses.” M O R E- Washington Trust Page Three, January26, 2011 Due to strong residential mortgage refinancing activity, net gains on loan sales and commissions on loans originated for others totaled $2.2million for the fourth quarter of 2010, compared to $1.0million for the third quarter of 2010 and $1.2million for the fourth quarter of 2009.The level of activity in the fourth quarter of 2010 was positively affected by the low mortgage interest rate environment.Mortgage refinancing activity has recently slowed as a result of a rise in market interest rates in the latter part of the fourth quarter. There were no other-than-temporary impairment losses on investment securities recognized in the fourth quarter of 2010, compared to $679thousand in the fourth quarter of 2009.Impairment losses on investment securities totaled $417thousand in 2010, compared to $3.1million in 2009. Noninterest Expenses Noninterest expenses totaled $21.8million for the fourth quarter of 2010, down by $1.1million, or 5%, from the third quarter of 2010 and up by $2.5million, or 13%, over the fourth quarter of 2009.The decrease in noninterest expenses on a linked quarter basis reflected expected seasonal declines in merchant processing costs and third quarter debt prepayment penalty charge of $752thousand, offset in part by an increase of $312thousand in foreclosed property costs.The year over year increase in fourth quarter noninterest expenses was primarily attributable to higher commissions and incentives, which were being recognized at lower levels in 2009, and increased foreclosed property costs.Foreclosed property costs amounted to $515thousand for the fourth quarter of 2010, up by $497thousand from the fourth quarter of 2009 due primarily to valuation adjustments on OREO properties. Income tax expense amounted to $3.2million and $10.3million, respectively, for the quarter and year ended December31, 2010, compared to $1.9million and $6.3million, respectively, for the same periods in 2009.The effective tax rates for the quarter and year ended December31, 2010 were 30.4% and 30.0%, respectively, compared to 28.7% and 28.3%, respectively, for the same periods in 2009.Based on the current status of federal and applicable state income tax statutes, the Corporation currently expects the first quarter 2011 effective tax rate to be approximately 30.5%. Asset Quality Nonperforming assets (nonaccrual loans, nonaccrual investment securities and property acquired through foreclosure or repossession) amounted to $23.0million, or 0.79% of total assets, at December31, 2010, essentially unchanged on a linked quarter basis and down from $30.5million, or 1.06% of total assets, at December31, 2009. M O R E- Washington Trust Page Four, January26, 2011 Nonaccrual loans totaled $18.5million at December31, 2010, down by $1.1million in the fourth quarter and by $9.0million from December31, 2009.Property acquired through foreclosure or repossession amounted to $3.6million at December31, 2010, up by $1.0million in the fourth quarter and up by $1.7million from the balance at December31, 2009. At December31, 2010, total past due loans amounted to $25.3million, or 1.27% of total loans, up by $397thousand in the fourth quarter and down by $6.3million from December31, 2009. We believe that overall credit quality continues to be affected by weaknesses in national and regional economic conditions.These conditions, including relatively high unemployment levels, may continue for the next few quarters. The loan loss provision charged to earnings amounted to $1.5million for the fourth quarter of 2010, unchanged from the third quarter 2010 level and down by $500thousand compared to the fourth quarter of 2009.Net charge-offs amounted to $1.1million in the fourth quarter of 2010, as compared to net charge-offs of $1.3million in the third quarter of 2010 and $1.0million in the fourth quarter of 2009.The loan loss provision charged to earnings for 2010 totaled $6.0million, down from $8.5million in 2009.Net charge-offs amounted $4.8million, or 0.24% of average loans, in 2010 and $4.8million, or 0.25% of average loans, in 2009. The allowance for loan losses was $28.6million, or 1.43% of total loans, at December31, 2010, compared to 1.40% of total loans at September30, 2010 and 1.43% of total loans at December31, 2009.Management will continue to assess the adequacy of the allowance for loan losses in accordance with its established policies. Loans Total loans amounted to $2.0billion at December31, 2010, down by $16million, or 1%, on a linked quarter basis.The commercial loan portfolio was down $22million in the fourth quarter, with the largest decrease in commercial construction and development loans.The residential real estate portfolio grew by $11million, or 2%, in the fourth quarter, while the consumer loan portfolio decreased by $5million.Total loans have grown by $76million, or 4%, since December31, 2009, with a $43million increase in the commercial loan portfolio, a $39million increase in the residential real estate portfolio and a $6.0million decline in consumer loans. - M O R E - Washington Trust Page Five, January26, 2011 Deposits Deposits totaled $2.0billion at December31, 2010, down by $20million, or 1%, from the balance at September30, 2010 and up by $113million, or 6%, from the balance at December31, 2009.Excluding out-of-market brokered certificates of deposit, in-market deposits were down slightly on a linked quarter basis and up by $155million, or 8%, from the end of 2009.Demand deposits and NOW account balances grew by $74million, or 19%, in 2010.Money market and savings account balances rose by $22million, or 4%, in 2010.In-market time deposits were up by $58million, or 7%, from the end of 2009. Expansion Plans Washington Trust also announces expansion plans for Rhode Island and Massachusetts in 2011.The Bank will open a mortgage loan production office in February 2011 in Burlington, Massachusetts, just north of Boston.This will be the Bank’s second mortgage loan office in Massachusetts; Washington Trust opened a mortgage office in Sharon, Massachusetts in August 2009.The Bank will also open a new retail branch office later this year in the Shopperstown Plaza at 587 Taunton Avenue in East Providence, Rhode Island. The branch, which is subject to local and bank regulatory approval, will be the Bank’s eighteenth branch office and its first in East Providence. Dividends Declared The Board of Directors declared a quarterly dividend of 21cents per share for the quarter ended December31, 2010.The dividend was paid on January14, 2011 to shareholders of record on January4, 2011. Conference Call Washington Trust will host a conference call on Thursday, January27, 2011 at 8:30a.m. Eastern Time to discuss fourth quarter results.This call is being webcast and can be accessed through the Investor Relations section of the Washington Trust web site, www.washtrust.com.Individuals may dial in to the call at 1-877-317-6789.The international dial-in number is 1-412-317-6789 and the Canada dial-in number is 1-866-605-3852. A replay of the call will be posted in this same location on the web site shortly after the conclusion of the call.To listen to a replay of the conference call, dial 1-877-344-7529.For international access, dial 1-412-317-0088.The Conference Number for either replay is 447275.The replay will be available until 9:00a.m. on February11, 2011. - M O R E - Washington Trust Page Six, January26, 2011 Background Washington Trust Bancorp, Inc. is the parent of The Washington Trust Company, a Rhode Island state-chartered bank founded in 1800.Washington Trust offers personal banking, business banking and wealth management services through its offices in Rhode Island, eastern Massachusetts and southeastern Connecticut.Washington Trust Bancorp, Inc.’s common stock trades on the NASDAQ Global SelectÒ Market under the symbol “WASH.”Investor information is available on the Corporation’s web site: www.washtrust.com. Forward-Looking Statements This press release contains certain statements that may be considered “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, including statements regarding our strategy, effectiveness of investment programs, evaluations of future interest rate trends and liquidity, expectations as to growth in assets, deposits and results of operations, success of acquisitions, future operations, market position, financial position, and prospects, plans, goals and objectives of management are forward-looking statements.The actual results, performance or achievements of Washington Trust could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in general national, regional or international economic conditions or conditions affecting the banking or financial services industries or financial capital markets, volatility and disruption in national and international financial markets, government intervention in the U.S. financial system, reductions in net interest income resulting from interest rate volatility as well as changes in the balance and mix of loans and deposits, reductions in the market value of wealth management assets under administration, changes in the value of securities and other assets, reductions in loan demand, changes in loan collectibility, default and charge-off rates, changes in the size and nature of the Washington Trust’s competition, changes in legislation or regulation and accounting principles, policies and guidelines, and changes in the assumptions used in making such forward-looking statements.In addition, the factors described under “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the fiscal year ended December31, 2009, as filed with the Securities and Exchange Commission and as updated by our Quarterly Reports on Form 10-Q, may result in these differences.You should carefully review all of these factors, and you should be aware that there may be other factors that could cause these differences.These forward-looking statements were based on information, plans and estimates at the date of this press release, and Washington Trust assumes no obligation to update forward-looking statements to reflect changes in underlying assumptions or factors, new information, future events or other changes. Supplemental Information – Explanation of Non-GAAP Financial Measures Reported amounts are presented in accordance with U.S. generally accepted accounting principles ("GAAP").Washington Trust’s management believes that the supplemental non-GAAP information, which consists of measurements and ratios based on tangible equity and tangible assets, is utilized by regulators and market analysts to evaluate a company’s financial condition and therefore, such information is useful to investors.These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures which may be presented by other companies. Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) December 31, December 31, (Dollars in thousands, except par value) Assets: Cash and due from banks $ $ Other short-term investments Mortgage loans held for sale Securities available for sale, at fair value; amortized cost $578,897 in 2010 and $677,676 in 2009 Federal Home Loan Bank stock, at cost Loans: Commercial and other Residential real estate Consumer Total loans Less allowance for loan losses Net loans Premises and equipment, net Investment in bank-owned life insurance Goodwill Identifiable intangible assets, net Other assets Total assets $ $ Liabilities: Deposits: Demand deposits $ $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits Federal Home Loan Bank advances Junior subordinated debentures Other borrowings Other liabilities Total liabilities Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 16,171,618 shares in 2010 and 16,061,748 shares in 2009 Paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 19,185 shares in 2009 – ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars and shares in thousands, except per share amounts) Three Months Twelve Months Periods ended December 31, Interest income: Interest and fees on loans $ Interest on securities: Taxable Nontaxable Dividends on corporate stock and Federal Home Loan Bank stock 34 55 Other interest income 26 11 85 50 Total interest income Interest expense: Deposits Federal Home Loan Bank advances Junior subordinated debentures Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Wealth management services: Trust and investment advisory fees Mutual fund fees Financial planning, commissions and other service fees Wealth management services Service charges on deposit accounts Merchant processing fees Income from bank-owned life insurance Net gains on loan sales and commissions on loans originated for others Net realized gains on securities (8 ) - Net (losses) gains on interest rate swap contracts 77 ) Other income Noninterest income, excluding other-than-temporary impairment losses Total other-than-temporary impairment losses on securities - ) ) ) Portion of loss recognized in other comprehensive income (before taxes) - ) ) Net impairment losses recognized in earnings - ) ) ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Equipment Merchant processing costs Outsourced services FDIC deposit insurance costs Legal, audit and professional fees Advertising and promotion Amortization of intangibles Debt prepayment penalties - - - Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Per share information: Basic earnings per common share $ Diluted earnings per common share $ Cash dividends declared per share $ Certain prior period amounts have been reclassified to conform to current period presentation. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) At or for the Quarters Ended Dec. 31, Sept. 30, June 30, Mar 31, Dec. 31, (Dollars in thousands, except per share amounts) Financial Data Total assets $ Total loans Total securities Total deposits Total shareholders’ equity Net interest income Provision for loan losses Noninterest income, excluding other-than-temporary impairment losses Net impairment losses recognized in earnings - - ) ) ) Noninterest expenses Income tax expense Net income Share Data Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per share $ Book value per share $ Tangible book value per share – Non-GAAP* $ Market value per share $ Shares outstanding at end of period Weighted average common shares outstanding–basic Weighted average common shares outstanding–diluted Key Ratios Return on average assets % Return on average tangible assets – Non-GAAP* % Return on average equity % Return on average tangible equity – Non-GAAP* % Capital Ratios Tier 1 risk-based capital % (i) % Total risk-based capital % (i) % Tier 1 leverage ratio % (i) % Equity to assets % Tangible equity to tangible assets – Non-GAAP* % (i) – estimated Wealth Management Assets Under Administration Balance at beginning of period $ Net investment appreciation (depreciation) & income ) Net customer cash flows ) ) Balance at end of period $ * - See the section labeled “Supplemental Information – Non-GAAP Financial Measures” at the end of this document. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) For the Years Ended Dec. 31, Dec. 31, (Dollars in thousands, except per share amounts) Financial Data Net interest income $ $ Provision for loan losses Noninterest income, excluding other-than-temporary impairment losses Net impairment losses recognized in earnings ) ) Noninterest expenses Income tax expense Net income Share Data Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends declared per share $ $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Key Ratios Return on average assets % % Return on average tangible assets – Non-GAAP* % % Return on average equity % % Return on average tangible equity – Non-GAAP* % % Asset Quality Data Allowance for Loan Losses Balance at beginning of period $ $ Provision charged to earnings Charge-offs ) ) Recoveries Balance at end of period $ $ Net Loan Charge-Offs Commercial: Mortgages $ $ Construction and development - - Other Residential: Mortgages Homeowner construction - - Consumer Total $ $ Net charge-offs to average loans (annualized) % % Wealth Management Assets Under Administration Balance at beginning of period $ $ Net investment appreciation (depreciation) & income Net customer cash flows Balance at end of period $ $ * - See the section labeled “Supplemental Information – Non-GAAP Financial Measures” at the end of this document. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) For the Quarters Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Average Yield / Rate (taxable equivalent basis) Assets: Commercial and other loans 5.22% 5.29% 5.23% 5.31% 5.19% Residential real estate loans, including mortgage loans held for sale 4.76% 4.94% 5.05% 5.19% 5.17% Consumer loans 3.96% 3.99% 4.00% 3.99% 4.06% Total loans 4.87% 4.97% 4.97% 5.05% 4.99% Cash, federal funds sold and other short-term investments 0.21% 0.20% 0.17% 0.23% 0.19% FHLBB stock –% –% –% –% –% Taxable debt securities 3.79% 3.93% 3.93% 4.10% 4.09% Nontaxable debt securities 5.76% 5.76% 5.83% 5.89% 5.74% Corporate stocks 7.52% 7.56% 7.55% 7.74% 7.58% Total securities 4.08% 4.19% 4.17% 4.33% 4.30% Total interest-earning assets 4.54% 4.63% 4.64% 4.72% 4.70% Liabilities: NOW accounts 0.12% 0.12% 0.12% 0.13% 0.18% Money market accounts 0.34% 0.40% 0.56% 0.61% 0.82% Savings accounts 0.14% 0.14% 0.17% 0.18% 0.22% Time deposits 1.65% 1.74% 1.94% 2.13% 2.52% FHLBB advances 4.13% 4.16% 4.08% 4.26% 4.35% Junior subordinated debentures 5.15% 5.82% 5.44% 7.75% 5.33% Other 4.44% 4.59% 4.63% 4.66% 4.68% Total interest-bearing liabilities 1.70% 1.84% 2.00% 2.17% 2.40% Interest rate spread (taxable equivalent basis) 2.84% 2.79% 2.64% 2.55% 2.30% Net interest margin (taxable equivalent basis) 3.05% 3.01% 2.86% 2.78% 2.56% Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Period End Balances At (Dollars in thousands) 12/31/2010 9/30/2010 6/30/2010 3/31/2010 12/31/2009 Loans Commercial: Mortgages $ Construction and development Other Total commercial Residential: Mortgages Homeowner construction Total residential real estate Consumer: Home equity lines Home equity loans Other Total consumer Total loans $ (Dollars in thousands) At Dec.31, 2010 Commercial Real Estate Loans by Property Location Balance % of Total Rhode Island, Connecticut, Massachusetts $ % New York, New Jersey, Pennsylvania % New Hampshire % Other % Total commercial real estate loans (1) $ % (1) Commercial real estate loans consist of commercial mortgages and construction and development loans.Commercial mortgages are loans secured by income producing property. (Dollars in thousands) At Dec. 31, 2010 Residential Mortgages by Property Location Balance % of Total Rhode Island, Connecticut, Massachusetts $ % New York, Virginia, New Jersey, Maryland, Pennsylvania, District of Columbia % Ohio % California, Washington, Oregon % Colorado, Texas, New Mexico, Utah % Georgia % New Hampshire % Wyoming % Total residential mortgages $ % Period End Balances At (Dollars in thousands) 12/31/2010 9/30/2010 6/30/2010 3/31/2010 12/31/2009 Deposits Demand deposits $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits $ Out-of-market brokered certificates of deposits included in time deposits $ In-market deposits, excluding out of market brokered certificates of deposit $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands) At December31, 2010 Amortized Unrealized Unrealized Fair Securities Available for Sale Cost (1) Gains Losses Value Obligations of U.S. government-sponsored enterprises $ $ $
